         Case 2:19-cv-00299-JAM-JDP Document 100 Filed 04/12/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                          EASTERN DISTRICT OF CALIFORNIA
 9
10   CETERA ADVISOR NETWORKS LLC,     )         Case No. 2:19-cv-00299-JAM-JDP
                                      )
11                     Plaintiff,     )
                                      )
12        v.                          )         ORDER DENYING CAL CAPITAL
                                      )         LTD.’S MOTION TO DISMISS
13   PROTECTIVE PROPERTY AND CASUALTY )
     INS. CO., CAL CAPITAL LTD., and )
14   GERALD B. GLAZER,                )
                                      )
15                     Defendants.    )
     AND RELATED COUNTER AND          )
16   CROSSCLAIMS.                     )
17          More than two years and several motions into this lawsuit, the
18   Court presumes the parties are familiar with the facts and
19   procedural history.       As a result, neither will be reduced into
20   writing again here.       Cal Capital Limited (“Cal Capital”) moves to
21   dismiss the First and Second Counts in Protective Property &
22   Casualty Insurance Company’s (“Protective”) cross-claims against
23   it.    See Mot. to Dismiss (“Mot.”), ECF No. 90.         Protective opposes
24   the motion.      See Opp’n, ECF No. 94.      Cal Capital filed a reply.
25   See Reply, ECF No. 97.        For the reasons discussed below, the Court
26   DENIES Cal Capital’s motion.1
27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
     for February 9, 2021.
                                            1
      Case 2:19-cv-00299-JAM-JDP Document 100 Filed 04/12/21 Page 2 of 9


 1                                 I.    OPINION

 2       A.    Request for Judicial Notice

 3       Cal Capital requests that the Court take judicial notice of

 4   Chesterfield’s Assignments of Rights to Reimbursement for Service

 5   Contracts Issued Through Sacramento Infiniti (“reimbursement

 6   agreement”), dated October 16, 2020, as it is incorporated by

 7   reference in Protective’s First Amended Crossclaim (“FAC”) against

 8   Cal Capital.   See Req. for Judicial Notice (“RJN”), ECF No. 90-2;

 9   see also Cotto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th
10   Cir. 2010) (a court may consider materials incorporated into the

11   complaint when deciding a motion to dismiss).        Protective does not

12   oppose this request.    Accordingly, Cal Capital’s request for

13   judicial notice is GRANTED.

14       B.    Analysis

15       Protective’s FAC alleges that Cal Capital breached the

16   Agreement to Assign Rights (“assignment agreement”) and the Trust

17   Agreement (“trust agreement”) by failing to pay its vehicle

18   service contracts (“VSC”).     See FAC ¶ 28, ECF No. 89.       Protective

19   further alleges that Cal Capital breached its contractual and

20   legal obligations by interfering with Protective’s reimbursements

21   and seeking to unduly influence the consumer claims process in

22   order to profit financially.       Id. ¶¶ 28, 30.   Protective also

23   requests that the Court issue a declaration that any remaining

24   funds in the trust account be transferred to a financial

25   institution to be held for future distribution.         Id. ¶ 36.

26       To state a viable claim for breach of contract under
27   California law, a party must allege: (1) the existence of a valid

28   contract; (2) plaintiff’s performance or excused nonperformance of


                                         2
      Case 2:19-cv-00299-JAM-JDP Document 100 Filed 04/12/21 Page 3 of 9


 1   the contract; (3) defendant’s breach; and (4) damage to plaintiff

 2   caused by defendant’s breach.      Sacramento Reg’l Pub. Safety

 3   Comm’ns Ctr. v. Tyler Techs., Inc., WL 1255252, at *1 (E.D. Cal.

 4   2019).   Cal Capital argues that Protective’s breach of contract

 5   and declaratory relief claims fail because: (1) Protective did not

 6   identify a provision breached by Cal Capital; (2) Protective fails

 7   to allege a valid assignment; (3) Protective admits that another

 8   party caused its damages; and (4) a trustee cannot sue its

 9   beneficiary as a matter of law.         See generally Mot.
10              1.     Breach of Contract

11                      a.   Provisions Breached

12          Pursuant to California law, a breach of contract claim must

13   “allege the specific provisions in the contract creating the

14   obligation the defendant is said to have breached.”          Young v.

15   Facebook, Inc., 790 F.Supp.2d 1110, 1117 (N.D. Cal. 2011).            Cal

16   Capital argues that Protective failed to specify the breached

17   provisions.     See Mot. at 6–7.   Protective contends that several

18   portions of the FAC detail Cal Capital’s obligations under the

19   assignment and trust agreements and specify how Cal. Capital

20   disregarded them.       See Opp’n at 6–9 (citing FAC ¶¶ 7, 8, 16, 15,

21   28).   Cal Capital argues that, “none of these [portions of the

22   FAC] specify the provisions in the Contracts that are purportedly

23   breached.”    Reply at 2.    Instead, they mainly consist of legal

24   conclusions.    Id.

25          The FAC states that the assignment agreement obligates Cal

26   Capital to reimburse Chesterfield International Reinsurance
27   Limited (“Chesterfield”), one of Protective’s affiliates, for

28   amounts that Protective is “legally obligated to pay in accordance


                                         3
      Case 2:19-cv-00299-JAM-JDP Document 100 Filed 04/12/21 Page 4 of 9


 1   with the terms of the [VSC’s] . . . .”       FAC ¶ 7 (citing Assignment

 2   Agreement § 6, Ex. A to FAC, ECF No. 89).        And that, pursuant to

 3   the trust agreement, if Cal Capital is “unable to pay any of the

 4   above charges, it is the sole responsibility of [Cal Capital] to

 5   satisfy those demands.”     FAC ¶ 16, n.7 (citing Trust Agreement

 6   Conditions, Ex. B to FAC, ECF No. 89).       The “above charges”

 7   include “net amounts due under the assignment agreement.”             Id.

 8   The FAC goes on to allege that, beginning in August 2017, Cal

 9   Capital instructed Cetera not to allow withdrawals by Protective
10   from the account.    FAC ¶ 15.    And that, by November 2017, Cetera

11   was complying with Cal Capital’s instructions and refusing

12   Protective’s withdrawal requests.       FAC ¶¶ 15, 28.    In failing to

13   pay its VSC-related liabilities and interfering with, and

14   preventing, Protective’s reimbursements from the trust account for

15   VSC consumer claims and related liabilities, Protective alleges

16   that “Cal Capital breached the [agreements].”        FAC ¶ 28.

17       The above portions of the FAC describe Cal Capital’s

18   obligations under specific provisions of the assignment and trust

19   agreements, respectively.     Pursuant to those provisions, Cal

20   Capital was responsible for covering the amounts Protective was

21   legally obligated to pay per the various VSCs.        The FAC then sets

22   forth the factual allegations Protective believes constitute a

23   breach of those obligations.      By instructing Cetera to stop

24   reimbursing Protective, Cal Capital, in effect, failed to fulfill

25   its obligations regarding VSC-related payments.         These portions of

26   the FAC are not mere legal conclusions.       Thus, the Court finds
27   that Protective has set forth the provisions breached, and how

28   they were breached, with sufficient specificity.


                                         4
      Case 2:19-cv-00299-JAM-JDP Document 100 Filed 04/12/21 Page 5 of 9


 1                         b.    Assignment

 2         Cal Capital argues that Protective lacks the right to assert

 3   its   breach    of    contract       claim         against      it    because         reimbursement

 4   rights were not validly assigned from Chesterfield to Protective.

 5   Mot. at 7–8.         Cal Capital relies on the language of § 10.8 of the

 6   assignment agreement to make this argument.                                Id.        Section 10.8

 7   states:     “This     agreement         may    only       be     modified        in     writing      in

 8   accordance     with       the   mutual     and      express         consent      of    all   parties

 9   hereto.”     Assignment Agreement § 10.8.                       This argument fails.                 An
10   assignment of rights under a contract is not a modification of the

11   contract.      See In re Trejos, 374 B.R. 210, 216 (B.A.P. 9th Cir.

12   2007) (finding a party’s assignment of its financial interest in a

13   contract     was     not    a     modification           of     the    contract).            Indeed,

14   California      “has        a     strong       policy          in     favor       of     the      free

15   transferability of all types of property, including rights under

16   contracts.”         Land    Lot    1,    LLC       v.    City    of    Bakersfield,          2012    WL

17   2357405, at *3 (Cal. Ct. App. 2012) (citations omitted).

18         The assignment did not modify a party’s obligations under the

19   contract.       Thus,      the    assignment            agreement      did    not      require      Cal

20   Capital’s      consent      for     Chesterfield           to       transfer      its     right      to

21   reimbursement        to    Protective.             The     right      to     reimbursement          was

22   properly transferred to Protective.

23                         c.    Causation

24         Cal Capital argues that Protective’s breach of contract claim

25   fails because “Cetera—and not Cal Capital—refused to comply with

26   Protective’s requests” for reimbursement.                           Mot. at 8.        As a
27   result, there is no proximate cause.                      Id.       “The test for causation

28   in a breach of contract cause of action is whether the breach was


                                                    5
      Case 2:19-cv-00299-JAM-JDP Document 100 Filed 04/12/21 Page 6 of 9


 1   a substantial factor in causing the damages.”        BladeRoom Grp. Ltd.

 2   v. Emerson Elec. Co., 331 F.Supp.3d 977, 987 (N.D. Cal. 2018)

 3   (internal quotation marks and citation omitted).         “The substantial

 4   factor standard generally produces the same result as [] the but

 5   for rule of causation, but it also reaches beyond it to address

 6   other situations, such as those involving independent or

 7   concurrent causes in fact.”       ChromaDex, Inc. v. Elysium Health,

 8   Inc. 2019 WL 7166056, at *1 (C.D. Cal. 2019) (internal quotation

 9   marks and citation omitted).
10       According to the FAC, Cal Capital breached the assignment and

11   trust agreements by failing to pay its VSC-related liabilities and

12   preventing Cetera from complying with Protective’s withdrawal

13   requests.   See FAC ¶¶ 15, 28 (“Glazer, acting on behalf of Cal

14   Capital, directed Cetera’s Robert Taylor and his staff to refuse

15   Protective’s withdrawal requests, and Cetera complied with

16   Glazer’s instructions rather than Protective’s.”).         The FAC goes

17   on to allege that, “[a]s a direct and proximate result of Cal

18   Capital’s breaches, Protective has suffered damages in the minimum

19   amount of $475,114.96.”     FAC ¶ 28.    These factual allegations

20   support Protective’s contention that Cal Capital’s alleged breach

21   amounts to a substantial factor in causing the damages.          The Court

22   finds that Protective has adequately alleged proximate cause in

23   its breach of contract claim.

24                     d.   Ripeness

25       Cal Capital argues that Protective’s breach of contract claim

26   is unripe and will only become ripe after Protective’s arbitration
27   with Cetera has concluded.        Mot. at 9.   However, Cal Capital fails

28   to support this argument with any relevant law.          Ripeness doctrine


                                          6
      Case 2:19-cv-00299-JAM-JDP Document 100 Filed 04/12/21 Page 7 of 9


 1   requires “an immediate and certain injury to a party.”                                  Clinton v.

 2   Acequia, Inc., 94 F.3d 568, 572 (9th Cir. 1996).                                 Here, Protective

 3   seeks damages for an alleged breach of contract that has already

 4   occurred.     See generally FAC.                  Protective alleges that the breach

 5   resulted in it incurring $475,114.96 in damages.                                 FAC ¶ 28.      Thus,

 6   Protective’s claims are ripe for adjudication.

 7                        e.    Damages

 8        Cal     Capital’s      final          argument        specific         to    the    breach     of

 9   contract claim is that Protective failed to plead damages because
10   Chesterfield       assigned          its    rights         to      reimbursement        under      the

11   reimbursement       agreement              on     October            16,     2020,      after      the

12   reimbursement claims were filed.                       Mot. at 9–10 (citing FAC ¶ 16).

13   This argument is without merit.                        In the reimbursement agreement,

14   Chesterfield assigned “all of its right, title, and interest to

15   receive     reimbursements            under          the    Cal        Capital       Agreement      to

16   [Protective].”       See Reimbursement Agreement ¶ 1, Ex. C to RJN, ECF

17   No. 90-2.     For the reasons explained above, this assignment of the

18   right to reimbursement was also valid under California law.                                       And,

19   in   transferring         all    of        its    right         to     receive     reimbursement,

20   Chesterfield       transferred         its       right        to      outstanding       and    future

21   reimbursements      over        to    Protective.               This       includes     outstanding

22   reimbursement       claims           that        predated            the    October      16,      2020

23   reimbursement agreement.

24        As such, Protective’s damages are not improperly pled.                                        The

25   FAC sufficiently pleads each element of a breach of contract claim

26   and Cal Capital’s motion to dismiss Count One is DENIED.
27               2.     Declaratory Relief Claim

28        A     claim    for    declaratory               relief        must    present      an    “actual


                                                      7
      Case 2:19-cv-00299-JAM-JDP Document 100 Filed 04/12/21 Page 8 of 9


 1   controversy” that is “definite and concrete, touching the legal

 2   relations       of    parties    having        adverse     legal    interests . . . as

 3   distinguished from an opinion advising what the law would be upon a

 4   hypothetical state of facts.”                   In re Adobe Sys., Inc. Privacy

 5   Litig., 66 F.Supp.3d 1197, 1219-20 (N.D. Cal. 2014) (quoting 28

 6   U.S.C.     § 2201(a)).            Cal    Capital         argues     that     Protective’s

 7   declaratory relief claim is invalid because it seeks to adjudicate

 8   past liability incurred by Cal Capital and is duplicative of its

 9   breach of contract claim.
10          This dispute centers on the amount Protective is allegedly

11   entitled       to    recover    under     its     agreements       with     Cal    Capital.

12   Protective argues that it is entitled to an amount exceeding the

13   $473,643.62 Cetera interpled into the Court’s registry.                             See FAC

14   ¶ 19.     Cal Capital disagrees.               See Mot. at 9–10.            If the Court

15   ultimately concludes that Protective is entitled to less that the

16   amount in the Court’s registry, there will be a controversy over

17   where    the    remaining       funds    should    be     transferred.            With   this

18   eventuality in mind, Protective requests that the Court declare

19   that     any    remaining      trust    account     proceeds       be     transferred      to

20   SunTrust Bank and held for future disbursement.                           FAC ¶ 38.       The

21   relief    sought     is   distinct      from    Protective’s       breach    of    contract

22   claim    and    constitutes      a     viable    claim     for     declaratory      relief.

23   Accordingly, Cal Capital’s motion to dismiss Count Two is DENIED.

24                  3.    Trustee Suit

25          In a final effort to succeed on this motion, Cal Capital

26   argues that Protective is its fiduciary because it is a trustee,
27   and, because “a fiduciary cannot sue its beneficiary,” the FAC is

28   entirely “void as a matter of law.”                Mot. at 11.       The authorities


                                                8
      Case 2:19-cv-00299-JAM-JDP Document 100 Filed 04/12/21 Page 9 of 9


 1   cited by Cal Capital do not support this conclusion.         For

 2   instance, in Donahue v. Donahue, 182 Cal. App. 4th 259, 268 (Cal.

 3   Dist. Ct. App. 2010), a trustee sued his beneficiary for fees and

 4   expenses.   There, the court did not conclude that the trustee, as

 5   such, could not sue as a matter of law.

 6       Moreover, as Protective points out, this case involves a

 7   reinsurance relationship.     See Opp’n at 15.     Under the assignment

 8   agreement, Cal Capital, a reinsurer, was to reimburse Protective,

 9   the reinsured, for all claims reasonably paid to consumers under
10   the VSCs.   And, within a reinsurance relationship, “neither party

11   owes the other a fiduciary duty.”       See Cal. Joint Powers Ins.

12   Auth. v. Munich Reinsurance Am., Inc., WL 1885754, at *4 (C.D.

13   Cal. 2008) (“[T]he relevant policy reasons inherent in a finding

14   of a fiduciary relationship, e.g., one party’s dominance, do not

15   extend to the reinsurance context.”).       Therefore, Cal Capital’s

16   role as reinsurer does not prevent Protective from filing suit

17   against it.

18

19                                 II.   ORDER

20       For the reasons discussed above, the Court DENIES Cal

21   Capital’s Motion to Dismiss.

22       IT IS SO ORDERED.

23   Dated: April 12, 2021

24

25

26
27

28


                                         9
